Hon. A. J. Hartel                                          Opinion    No.      M-973
County   Attorney
P. 0. Box 43I                                              Re:   Whether    a district
Liberty,    Texas 77575                                          court   bailiff     mud
                                                                 be deputized      as a
Dear       Mr.    Hartel:                                        deputy. sheriff.

                    You have        asked    the opinion   of this   office         as to
whether          a district         court    bailiff   must be deputized          as a
deputy       sheriff.

           Provision                 for the furnishing      of district     court
bailiffs is covered                  generally  bg Article     36.24,    Code of
Criminal Procedure,                  1965, which reads     as follows:

                    “The sheriff      of the dounty        shall      fur-
                    nish    the court    with a bailiff          during
                    the trial      of any case to attend            the
                    wants     of the jury       and to act under         the
                    direction      of the court.         If the per-
                    son furnished       by the sheriff        is to be
                    called     as a witness        in the case he may
                    not serve      as bailiff.”

                 While      the foregolng      ‘statute    places      the duty on the
sherlff’to          furnish     bailiffs     and while     there     is no restriction
on the sheriff            as to one of his deputies             being     the bailiff,
there      is equally         no requirement       imposed    that     a bailiff      be a
deputy       sheriff.

                District      courts.may        also   appoint      bailiffs       to attend
grand    juries      under~the       provisions      of Article        19.36,      Code of
Criminal      Procedure,         1965.     Again,    this    Article        imposes      no re-
quirement       that     a bailiff      so appointed       be a deputy          sheriff.

                    Additionally,           many
                                             of the district         courts     of this
state       have      special       statutoryprovisions      that    govern     the appoint-
ment of bailiffs           intheir      courts.       ‘See Article      2292a,     et seq.,
Vernon’s    Civil       Statutes    and new enactments            passed    by the last
legislature       setting       up bailiffs       for particular        courts,      i.e.
Acts 62nd Legislature, R.S., 1971, Chapters                        112 (page 879) and

                                                   -4x3-
Hon.       A. J.     Hartel,        page   2.            (M-973)



351 (page 1325). No requirement                          that    a bailiff        be a deputy
sheriff        is    found     in    any   of    these   special     statutes.

                    Since    we find     no statute      which requires   a'district
court       bailiff       to~be     a deputy    sher;ff,     our opinion  is that        a
district          court     batliff    is not required        to be a deputy      sheriff.


                                                SUMMARY
                                                -------
                            The bailiff          of a district       court       need
                    not    be a deputy          sheriff.




                                                                       General          of Texas

Prepared           by Lonny     F. Zwiener
Assistant           Attorney     General

APPROVED:
OPINION COMMITTEE

Kerns Taylor,              Chairman
W. E. Allen,              Co-Chairman

John Banks
Austin Bray
Glenn Brown
Howard Fender

SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOI.       WHITE
First       Assistant




                                                     -4754-